DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set February 19, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 7122835 B1) in view of Komiya et al (US 6456013 B1).
As to claim 1: Ikeda discloses display device (Figs. 13-15, a display device; cols. 1-2) comprising: 
a switching transistor coupled to a scanning line and a data line (Figs. 13-15, “a switching transistor 4402” coupled to “a scanning line 4403” and “a data line 4415”); 
a driving transistor coupled to the switching transistor (Figs. 13-15, “a driving transistor 4406” coupled to the switching transistor 4402); 
a capacitor coupled to the driving transistor and comprising a first electrode and a second electrode (Figs. 13-15, “a capacitor 4419” coupled to the driving transistor and comprising “a first electrode 4407” and “a second electrode 4420”); 

a pixel electrode coupled to the driving transistor (Figs. 13-15, “a pixel electrode 4410/4418” coupled to the driving transistor; col. 24, lines 49-60, wherein an EL element 4414 includes pixel electrode);  and 
an organic light emitting layer on the pixel electrode (Figs. 13-15, “an organic light emitting layer 4304” on the pixel electrode), 
wherein the first electrode, the second electrode, the current supply line and the pixel electrode overlap each other at a first overlapping portion in a planar view (Figs. 13-15, the first electrode 4407, the second electrode 4420, the current supply line 4416 and the pixel electrode 4418 overlap each other at a first overlapping portion in a planar view; cols. 21-25).
 Ikeda does not expressly disclose one of the first electrode and a second electrode of the capacitor overlaps both outer boundaries of another data line disposed adjacent to the data line in a planar view. However, Komiya teaches a display device comprises one of a first electrode and a second electrode of a capacitor overlaps both outer boundaries of another data line disposed adjacent to a data line in a planar view (Fig. 1, a display device comprises one of “a first electrode 54” and “a second electrode 55” of a capacitor overlaps both outer boundaries of “another data line 52b” disposed adjacent to “a data line 52a” in a planar view; col. 1). At the time of the invention was made, it would have been obvious to one of ordinary skill in the art would have been motivated to modify Ikeda to change size of one electrode of the first electrode and the 
As to claim 2: Ikeda discloses the current supply line is electrically connected to the second electrode (Figs. 13-15, the current supply line 4416 is electrically connected to the second electrode 4420; col. 24).  
As to claim 3: Ikeda discloses further comprising a semiconductor layer, wherein the first electrode comprises a first gate electrode part which overlaps the semiconductor layer in the planar view (Fig. 15A-15B show “a semiconductor layer’1, wherein the first electrode comprises “a first gate electrode part which overlaps the semiconductor layer in the planar view, wherein the driving transistor 4406 includes a semiconductor layer, the first electrode 4407 overlaps the semiconductor layer to form a gate terminal of the driving transistor 4406; cols. 23-25).
As to claim 4: Ikeda discloses wherein the first gate electrode part is a first gate electrode of the driving transistor, and the driving transistor is configured to receive the electric current from the current supply line and to transmit an output current to the pixel electrode (Figs. 13-15, the first gate electrode 4419 part is “a first gate electrode of the driving transistor 4402, and the driving transistor is configured to receive the electric current from the current supply line and to transmit an output current to the pixel electrode; cols. 23-25).
As to claim 5: Ikeda discloses wherein the first electrode of the capacitor and the first gate electrode of the driving transistor are integrally made as one body with the same material (Figs. 15A-15B show the first electrode of the capacitor and the first gate electrode of the driving transistor are integrally made as one body with the same material).
As to claim 6: Ikeda discloses wherein the semiconductor layer comprises a channel region, a source region, and a drain region, the channel region overlaps the first gate electrode, and the source region and the drain region are at respective sides of the channel region (Figs. 15A-15B show the semiconductor layer comprises a channel region, a source region, and a drain region, the channel region overlaps the first gate electrode, and the source region and the drain region are at respective sides of the channel region).
As to claim 7: Ikeda discloses wherein the drain region of the semiconductor layer is configured to receive the electric current through an opening overlapping both of the semiconductor layer and the current supply line (Figs. 15A-15B show the drain region of the semiconductor layer is configured to receive the electric current through an opening overlapping both of the semiconductor layer and the current supply line).
As to claim 8: Ikeda discloses wherein the switching transistor is configured to receive a data signal from the data line and to transmit the data signal to the first gate electrode of the driving transistor, and the scanning line is configured to supply a scanning signal to a second gate electrode of the switching transistor (Figs. 15A-15B show the switching transistor is configured to receive a data signal from the data line and to transmit the data signal to the first gate electrode of the driving transistor, and the 
As to claim 9: Ikeda discloses further comprising a connector which is electrically connected between an output electrode of the switching transistor and the first gate electrode of the driving transistor (Fig. 15A shows a connector which is electrically connected between an output electrode of the switching transistor and the first gate electrode of the driving transistor).
As to claim 10: Ikeda discloses wherein the switching transistor is further configured to transmit the date signal to the first electrode (Figs. 15A-15B show the switching transistor Is further configured to transmit the date signal to the first electrode).
As to claim 11: Ikeda discloses wherein the first electrode has a first portion which overlaps the second electrode and a second portion which does not overlap the second electrode (Figs. 15A-15B, the first electrode has a first portion which overlaps the second electrode and a second portion which does not overlap the second electrode).
As to claim 12: Ikeda discloses wherein all of the pixel electrode, the current supply line, the first electrode, and the second electrode overlap at the first overlapping portion In the planar view (Fig. 15A shows all of the pixel electrode, the current supply line, the first electrode, and the second electrode overlap at the first overlapping portion in the planar view).
As to claim 13: Ikeda discloses wherein the first electrode overlaps the data line at a second overlapping portion in the planar view, and the first electrode does not contact the data line at the second overlapping portion (Fig. 15A shows the
first electrode overlaps the data line at a second overlapping portion in the planar view, and the first electrode does not contact the data line at the second overlapping portion).
As to claim 14: Ikeda discloses further comprising a passivation layer having an opening (Figs. 4G, 14, "a passivation layer 4408" having an opening; col. 12, lines 1-10), wherein the opening of the passivation layer overlaps the pixel electrode in the planar view (Fig. 14, wherein the opening of the passivation layer overlaps the pixel electrode 4410 in the planar view).
As to claim 15: Ikeda discloses wherein at least a portion of the organic emitting layer is in the opening of the passivation layer (Fig. 14, at least “a portion of the organic emitting layer 4412” is in the opening of the passivation layer 4408).
As to claim 16: Ikeda discloses wherein the first electrode and the second electrode are stacked (Fig, 15A shows the first electrode and the second electrode are stacked).
As to claim 19: Ikeda discloses the pixel electrode overlaps both outer boundaries of the current supply line with pixel electrode therebetween in a planar view (Fig. 15A, the pixel electrode 4418 overlaps both outer boundaries of the current supply line 4416 with pixel electrode therebetween in a planar view; col. 24, lines 49-67).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 7122835 B1) in view of Komiya et al (US 6456013 B1), as applied to claim 1 above, and further in view of Yamazaki et al (US 6392628 B1).
As to claim 17: Ikeda discloses wherein the first electrode is located below the pixel electrode at the first overlapping portion in the planar view (Figs. 13-15 show the first electrode 4407/4419 is located below the pixel electrode at the first overlapping portion in the planar view). Ikeda and Komiya do not expressly disclose the first electrode and the second electrode are located below the pixel electrode at the first overlapping portion in the planar view. However, Yamazaki teaches a display device comprises a pixel electrode, and a capacitor comprises a first electrode and a second electrode, wherein the first electrode and the second electrode are located below the pixel electrode at an overlapping portion of the planar view (Figs. 37A-37B shows a portion of a display device comprises “a pixel electrode 437 and “a capacitor 3504" comprises “a first electrode 37” and “a second electrode 40”, wherein the first electrode and the second electrode are located below the pixel electrode at an overlapping portion of the planar view). At the time of the invention was made, it would have been obvious to one of ordinary skill in the art would have been motivated to modify Ikedas to have the second electrode is located below the pixel electrode at the first overlapping portion of the planar view, such that the first electrode and the second electrode are located below the pixel electrode at the first overlapping portion of the planar view as taught by Yamazaki. The motivation would have been in order to display bright images (Yamazaki: col. 45). 
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior arts Ikeda and Yamazaki further disclose claim limitation of wherein the current supply line is disposed below the pixel electrode over both of the first electrode and the second electrode at the first overlapping portion in the planar view (Ikeda: Fig, 15A shows the current supply line is disposed over the first electrode; Yamazaki: Figs. 37A-37B show the current supply line 3506 is disposed below the pixel electrode 43 over both of the first electrode 37 and the second electrode 40). In addition, the same motivation is used as the rejection of claim 18.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 7122835 B1) in view of Komiya et al (US 6456013 B1), as applied to claim 1 above, and further in view of Choi (US 6781658 B1).
As to claim 20: Ikeda and Komiya do not expressly disclose the pixel electrode overlaps one of two adjacent scanning lines, and does not overlap another one of the two adjacent scanning lines, and wherein the pixel electrode overlaps both outer boundaries of the data line in a planar view. However, Choi teaches a display device comprises a pixel electrode overlaps one of two adjacent scanning lines, and does not overlap another one of the two adjacent scanning lines, the pixel electrode overlaps both outer boundaries of the data line in a planar view (Fig. 3, a display device comprises “a pixel electrode 64” overlaps “one of two adjacent scanning lines 54”, and does not overlap “another one of the two adjacent scanning lines 56”, the pixel electrode 64 overlaps both “outer boundaries of a data line 50” in a planar view; Abstract, cols. 2-3). At the time of the invention was made, it would have been obvious 

Response to Arguments
Applicant’s arguments on February 19, 2021 have been considered but are moot in view of new ground(s) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIN LI/
Primary Examiner, Art Unit 2693